COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:              01-12-00898-CR
Trial Court Cause
Number:                    MD0314207
Style:                     Michael Joe Lyssy
                           v The State of Texas
Date motion filed*:        January 22, 2013
Type of motion:            Motion to Extend Time to file Appellant's Brief
Party filing motion:       Appellant
Document to be filed:      Brief

Is appeal accelerated?     Yes         No

If motion to extend time:
         Original due date:                           January 16, 2013
         Number of previous extensions granted:       0
         Date Requested:                              May 16, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due: April 15, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other: The motion is denied in part to the extent appellant requests 120-day extension.


Judge's signature: /s/ Michael Massengale
                          Acting individually          Acting for the Court

Panel consists of

Date: January 25, 2013